DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    72
    385
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 02/10/2022 and 09/27/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 58-78 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more.  The claims recite naturally occurring peptide which are not markedly different from the naturally occurring counterpart because it conveys the same structural and functional characteristics.  This judicial exception is not integrated into a practical application for the reasons set forth below.
Claims are analyzed based on the guidance provided in the MPEP sections 2104, 2105 and 2106, also please see the flow chart(s) below. 

    PNG
    media_image2.png
    896
    617
    media_image2.png
    Greyscale

In the above flow chart, the Step 2A is further streamlined as shown below:


    PNG
    media_image3.png
    820
    484
    media_image3.png
    Greyscale

The claims 59 and 69 recite and involve the judicial exception of natural products. The claims are directed to naturally-occurring products which encompass naturally occurring compound and do not recite something significantly different from the naturally occurring product(s). The claims as a whole do not recite or include elements to the judicial exception of naturally occurring compound that practically apply the products in a significant way by adding significantly more than the natural product and do not recite features that are markedly different from what exists in nature. 
Applicants specification states the following:

    PNG
    media_image4.png
    161
    639
    media_image4.png
    Greyscale
[see pages 8 and 26].
So, the claims 59 and 69 are drawn to a compound, which is a natural product because it occurs in nature and exists in principle apart from any human action. 
Accordingly, the claim is directed to an exception (Step 1: YES). In relation to PRONG ONE of Step 2A, the answer is YES, because the compound corresponds to natural product. In relation to PRONG TWO of Step 2A, the claim is drawn to a product and does not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus, the answer to PRONG TWO of Step 2A is NO. The claim does not recite any additional elements, so Step 2B is NO. 
With regard to dependent claims, which recites additional carrier or diluent or excipient and an agent selected from antibiotic etc. Water, sugar, starch cellulose, oil sorbitol etc., are naturally occurring components in the cells, which is also pharmaceutically acceptable carrier, so that limitation does not render the claim eligible. With regard to antibiotic, teixobactin is a natural product, which has antimicrobial properties, which is also identified in beta-proteobacteria [Ling et al, see abstract and section “Identification of teixobactin” in page 455].  
The instantly claimed compositions are like the novel bacterial mixture of Funk Brothers which contained multiple naturally occurring components, which was held ineligible because each species of bacteria in the mixture (like each component in the peptide composition) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). Further, there is no evidence of any markedly different characteristic. 
MPEP 2106.04(c) recites: “When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. For example, assume that applicant claims an inoculant comprising a mixture of bacteria from different species, e.g., some bacteria of species E and some bacteria of species F. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of carriers as it occurs in nature)”. In the instant case, there appear to be no data related to the naturally occurring counterparts. 
Accordingly, the dependent claims also directed to an exception (Step 1: YES). In relation to PRONG ONE of Step 2A, the answer is YES, because the compound and water (excipient) or naturally occurring products corresponds to natural products and exist in cells. In relation to PRONG TWO of Step 2A, the additional element, which is water, does not integrate the judicial exception into a practical application. Thus, the answer to PRONG TWO of Step 2A is NO. The claim recite additional carrier or diluent or excipient. However, the water or sugar or starch or oil etc., are pharmaceutically acceptable carrier. So, the answer to Step 2B is NO. 


For these reasons, claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 59-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 11,203,616 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
	Claims of US patent discloses the following compound or its enantiomer, diastereomer, tautomer, or pharmaceutically salt or excipient, carrier or diluent et. 


    PNG
    media_image5.png
    205
    477
    media_image5.png
    Greyscale
[see claims 1-2 and 13-14]. 
	The above compound is identical to applicants claimed compound or its pharmaceutical composition. 
In addition, the US patent further defined the carrier selected from sugars, starch, cellulose, oil and polyol et al, wherein sugars is lactose, glucose etc., starch is corn starch and potato starch etc., cellulose is sodium carboxymethyl cellulose, ethyl cellulose etc., oil is peanut oil, cottonseed oil etc., and polyol is glycerin, sorbitol etc. [see line 62 in col.30 to line 12 in col.31]. 
In addition, the US patent further define pharmaceutical composition further comprises an agent selected from antibiotic, an antifungal agent etc [see col.25, lines 16-25].
	Accordingly, claims are fully anticipated. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658